Name: Commission Regulation (EEC) No 1025/78 of 19 May 1978 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  agricultural policy;  processed agricultural produce;  accounting
 Date Published: nan

 20 . 5 . 78 Official Journal of the European Communities No L 132/51 COMMISSION REGULATION (EEC) No 1025/78 of 19 May 1978 amending Regulation (EEC) No 685/69 on detailed rules of application for inter ­ vention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Article 6 (7) thereof, Whereas Article 23 of Commission Regulation (EEC) No 685/69 of 14 April 1969 on detailed rules of appli ­ cation for intervention on the market in butter and cream (3 ), as last amended by Regulation (EEC) No 624/78 (4), lays down the conditions applying to the conclusion of storage contracts ; whereas Article 24 thereof specifies the various storage cost components ; whereas Article 27 thereof deals with aid for the storage of cream ; whereas , in order to ensure uniform application and prevent any practical administrative difficulties, these provisions should be supplemented as regards the conditions applying to the conclusion of storage contracts, the rate for conversion into national currency applying to the amounts in units of account of the storage costs, and the fat content of cream for storage ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 685/69 is hereby amended as follows : 1 . Article 23 (6) shall read as follows : ' 6 . The storage contract : (a) shall be concluded in writing and shall indicate the day of commencement of the contracted storage, which shall fall within the storage period referred to in Article 28 ( 1 ); (b) shall be concluded after the entry into store of the butter and within one month after the day of commencement of the contracted storage .' 2 . In Article 24 ( 1 ), point (c) of the first subparagraph shall read as follows : '(c) an amount per day of contracted storage calcu ­ lated on the basis of the purchase price in national currency of butter applied by the inter ­ vention agency of the Member State concerned on the day of conclusion of the contract and of an interest rate of 8-50 % per year and the following subparagraph shall be added : 'The amounts referred to in (a), (b) and (d) shall be converted into national currency using the repre ­ sentative rate in force on the last day of the storage carrying the right to aid in accordance with the preceding subparagraph .' 3 . The first sentence of Article 27 shall read as follows : 'Aid for the storage of cream may be granted only for pasteurized cream with a fat content not exceeding 80 % produced directly from milk .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 303, 28 . 11 . 1977, p. 1 . (3 ) OJ No L 90 , 15 . 4 . 1969, p. 12 . (4 ) OJ No L 84, 31 . 3 . 1978 , p. 18 .